Citation Nr: 0304507	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-09 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for low back pain, 
claimed as secondary to service-connected chondromalacia 
of both knees.

2.	Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected 
chondromalacia of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case was previously before the Board in March 2001, when 
it was remanded for further development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.

A hearing was held before the RO sitting in Waco, Texas in 
September 2000.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A low back disorder was initially identified many years 
after the veteran's release from service and is not shown to 
be causally or etiologically related to service-connected 
chondromalacia of both knees, or otherwise related to service 
or to any incident of service.

3.  A hip disorder was first noted many years after the 
veteran's release from service and is not show to be causally 
or etiologically related to service-connected chondromalacia 
of both knees, or otherwise related to service or to any 
incident of service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, and is not proximately due to, the result of, 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2002).

2.  A bilateral hip disorder was not incurred in or 
aggravated by active service, and are not proximately due to, 
the result of, a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to both of the veteran's claims.  VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this regard, the veteran was notified of 
the information necessary to substantiate his claim and 
whether he or VA bears the burden of producing or obtaining 
that evidence or information by means of the discussions in 
the July 1998 rating decision; the April 2000 statement of 
the case; the May 2002 supplemental statement of the case; 
the March 2001 Board remand, and discussion at the September 
2000 personal hearing.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available VA medical records and private medical records.  
Further, the veteran has been afforded several VA 
examinations to address the nature and etiology of his 
physical disabilities.  As such, the VA's duties under the 
VCAA have been satisfied.

Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases, such as arthritis, if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, a disability which is proximately 
due to, results from, another disability for which service 
connection has been granted, shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  However, the Court held that 
when a disease or injury for which service connection has not 
been granted is aggravated by a service connected condition, 
the veteran shall only be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  At the outset, the Board notes that the 
veteran has been granted service connection for 
chondromalacia of both knees, effective November 12, 1997.

The veteran's service medical records, dating from January 
1976 to December 1978, reflect that the veteran was seen for 
back problems, although they were in the cervical spine 
region, the left thoracic region, and the shoulder region.  
Service medical records reflect that these complaints were 
usually associated with the veteran's playing basketball.  An 
October 1976 record reflects that the veteran lacked motion 
of his back, although the examiner localized the back pain to 
the ribs on the left side.  A chest x-ray and rib series were 
negative, and the examiner indicated that he doubted a 
fracture.  A notation in May 1976 reflected that the veteran 
was overweight and was given both written and oral 
instructions for a 1500 calorie diet.

Many years following service, outpatient treatment records 
from Kiest Park Medical Center, dating from November 1994 to 
February 1996, reflect relevant complaints of cervical spine 
pain, lumbar spine pain, and bilateral leg tingling, 
following a motor vehicle accident in October 1994.  The 
veteran was diagnosed with, in relevant part, (1) acute 
traumatic cervicothoracic sprain secondary to a motor vehicle 
accident, (2) acute traumatic thoracolumbosacral dorsal 
sprain secondary to a motor vehicle accident, and (3) acute 
cervicothoracic lumbosacral myofibrositis.  Pain from the 
lower back was noted to radiate to the veteran's hips.  The 
veteran stated that during the accident, his vehicle was 
thrown into a complete, 180 degree spin.  The veteran 
reported that all of the aforementioned injuries were 
sustained in this accident.

Outpatient treatment records from the Bonham VAMC, dating 
from September 1997 to April 1998, are negative for any 
complaints or diagnoses with respect to the veteran's hip 
disorder.  With respect to the veteran's back disorder, a 
November 1997 medical entry reflects that the veteran was 
status post motor vehicle accident in 1994 with back strain.  
A February 1998 note reflects that the veteran's chronic 
lower back pain was "much better."

The veteran was afforded a VA joints examination in June 
1998, at which time no findings were made with regard to the 
veteran's back or hip disability.  Rather, the examiner 
diagnosed the veteran with bilateral, congenital recurring 
subluxation of the patellae, with bilateral secondary 
chondromalacia.  The examiner described the veteran as 
exhibiting a "waddling type of gait," which ranged from 
mild to moderate.  The examiner opined that this was 
subjective, and may have been influenced by secondary gain.

VA outpatient records, dating from January 1998 to August 
1999, are largely negative for complaints of a low back or 
hip disorder, although multiple findings with respect to the 
veteran's bilateral knee disorder were noted.  One record, 
dated in June 1999, does reflect a diagnosis of degenerative 
joint disease with back pain.  There was no evidence of nerve 
root compression, and the veteran was "neurologically 
intact."

The veteran underwent another VA joints examination in 
December 1999, at which time a history of chronic low back 
pain was noted.  The veteran complained of a "hip-type 
pain" which was located in the buttock area.  He reported 
feeling an occasional sensation that his hips were going to 
"go out from under him" or dislocate.  He reported 
continued low back pain, in addition to pain in the knees.  
The veteran indicated that he was not able to sit or stand 
for prolonged periods of time.  The examining physician 
diagnosed the veteran with (1) degenerative joint disease of 
the bilateral knees and (2) buttock area pain, most likely 
related to degenerative joint disease of the lumbar spine, 
rather than the hip.  The examiner opined that the veteran 
had a moderate functional deficit secondary to degenerative 
joint disease of the knees.

VA outpatient treatment records, dating from August 1999 to 
May 2002, reflect continued complaints of chronic low back 
pain and findings of tenderness to the lumbar area upon 
palpation.  In December 2000, the veteran reported a history 
of lower back pain since 1985.  An MRI showed degenerative 
disc disease at L4/5, L5/S1 with mild canal stenosis at those 
levels.  An outpatient note dated in February 2001 indicates 
that:

[the veteran] states that he has a leg 
length discrepancy and bilateral knee 
pain.  It is theoretically possible that 
his knee and leg difficulties have altered 
the biomechanics of his ambulation and 
therefore contributed to an acceleration 
of any spinal spondylosis.

The veteran was afforded another VA examination in April 2002 
for the purpose of addressing the etiology of the veteran's 
low back and hip disorders.  At that time, he was diagnosed 
with (1) degenerative disc disease of the lumbar spine, with 
residuals of chronic pain, paresthesia, and decreased range 
of motion; (2) referred hip pain, secondary to the above; (3) 
chondromalacia of both knees with evidence of degenerative 
arthritis; (4) altered gait requiring a J-cane; (5) leg 
length discrepancy of unclear etiology and onset; and (6) 
obesity.  After reviewing the evidence in the claims folder, 
to include the veteran's service medical records, the 
examiner opined that "it is not at least as likely as not 
that [the veteran's] hip and lower back disability is related 
to his service-connected chondromalacia of both knees nor to 
his period of active duty."  The examiner stated:  "The 
veteran is overweight and has been so since the service, 
which his records document.  This could also affect his back 
problem as well as his knee and hip problem.  Additionally, 
he has done manual labor jobs, which could have contributed 
to his back, hip, and knee problems."

Analysis.  The veteran contends that both his low back and 
hip disorders have resulted from, or been aggravated by, his 
service-connected chondromalacia of both knees.  As set forth 
above, there is no evidence of an injury to the lumbar spine 
or to the hips in the veteran's service medical records.  
Following service, the first indication of record that the 
veteran sought treatment for a low back disorder or a hip 
disorder is following an October 1994 motor vehicle accident 
that occurred many years after service.  No medical evidence 
has been obtained which links the veteran's low back or hip 
disorder to any incident of the veteran's military service or 
to a service-connected disorder with any degree of medical 
certainty.

Specifically, in April 2002, a VA physician who examined the 
veteran and reviewed his claims folder concluded that it is 
not at least as likely as not that the veteran's hip and 
lower back disability is related to his service-connected 
chondromalacia of both knees or to his period of active duty.  
In addressing the disorders at hand, the examiner stated 
that, "[t]he veteran is overweight and has been so since the 
service, which his records document.  This could also affect 
his back problem as well as his knee and hip problem.  
Additionally, he has done manual labor jobs, which could have 
contributed to his back, hip, and knee problems."

The Board recognizes that in February 2001, a VA physician 
opined that "it is theoretically possible that his knee and 
leg difficulties have altered the biomechanics of [the 
veteran's] ambulation and therefore contributed to an 
acceleration of any spinal spondylosis."  However, 
examination of 38 C.F.R. § 3.102 shows that VA recognizes a 
difference between the words "probability" and "possibility":

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

While the doctor's statement indicates that it is possible 
that the veteran's service-connected knee disorder, in 
addition to an alleged leg length discrepancy, 
"theoretically" could have contributed to an acceleration 
of any spinal spondylosis, the doctor did not indicate that 
it was probable.  Thus, the statement does not raise a 
reasonable doubt in favor of the veteran's claims.

No medical professional has indicated that the service-
connected knee disorder has aggravated the veteran's back and 
hip conditions.  The physician who examined the veteran in 
April 2002 concluded that the veteran's hip and lower back 
disability was not related to his service-connected 
chondromalacia of both knees.  The record contains no 
competent evidence providing a basis for finding that any 
discrete degree of disability of the back or hips is due to 
aggravation by the service-connected bilateral knee 
disability.  Thus, there is no basis for a grant of service 
connection based on aggravation of a nonservice-connected 
condition pursuant to Allen v. Brown, 7 Vet. App. at 448.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for a low back 
disorder or hip disorder either on a direct basis or as 
secondary to service-connected chondromalacia of both knees.  
As such, both claims must be denied.  In reaching this 
conclusion, the Board acknowledges that all doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  Because the preponderance of the 
evidence is against the veteran's claims in this case, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).


ORDER

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected chondromalacia of 
both knees, is denied.

Entitlement to service connection for a hip disorder, claimed 
as secondary to service-connected chondromalacia of both 
knees, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

